Name: Commission Regulation (EEC) No 644/81 of 12 March 1981 on transitional measures in respect of imports of sheepmeat and goatmeat products originating in Yugoslavia
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 68 / 14 Official Journal of the European Communities 13 . 3 . 81 COMMISSION REGULATION (EEC) No 644/81 of 12 March 1981 on transitional measures in respect of imports of sheepmeat and goatmeat products originating in Yugoslavia Yugoslavia, shall be limited to 10 % ad valorem within the following quantity limits, expressed in carcase weight equivalent :  01.04 B : 100 ,  02.01 A IV a): 2 400 ,  02.01 A IV b): 0 . The coefficient to be employed for converting net mass (live weight) into carcase mass (carcase weight equivalent) shall 0-47 for products falling within subheading 01.04 B of the Common Customs Tariff . Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Accession of Greece, and in particular Article 33 thereof, Whereas the Community has concluded voluntary restraint agreements with certain non-member coun ­ tries which export sheepmeat and goatmeat products ; whereas such an agreement, has been negotiated with Yugoslavia ; Whereas, until the Council can approve signature of that agreement, it seems appropriate to allow Yugo ­ slavia to export to the Community, up to 6 July 1981 , certain quantities on terms comparable to those laid down for non-member countries which have opened negotiations with the Community ; Whereas the said imports should be restricted to the quantities provided for ; whereas it is accordingly necessary to derogate from Commission Regulation (EEC) No 3183/80 (2) in respect of the quantities which may be imported beyond those indicated on the licence ; Whereas the Member States should be required to provide information with regard to the said imports ; Whereas the Management Committee for Sheep and Goats has not delivered an opinion within the time limit laid down by its chairman, 1 . Subject to the following provisions, Commission Regulation (EEC) No 2666/80 (J), shall apply. 2 . Notwithstanding Article 3 ( 1 ) of Regulation (EEC) No 2666/80 , import licences shall be valid for three months from their actual date of issue . 3 . In respect of products from Yugoslavia indicated in Article 1 , import licences may be issued up to the quantities laid down in the same Article . 4 . Applications for import licences for the products referred to in Article 1 shall be lodged between 16 and 20 March 1981 . 5 . Applications for licences , broken down by product, shall be transmitted by the Member States to the Commission not later than 24 March 1981 at 5 p.m . 6 . The Commission shall decide, before 2 April 1981 , by product, either : (a) to authorize the issue of licences for all the quanti ­ ties applied for ; (b) to reduce all the quantities applied for by a single percentage figure . 7 . Licences shall be issued on 6 April 1981 . HAS ADOPTED THIS REGULATION : Article 3 Article 1 1 . The licence application and the licence itself shall bear , in section 14, the name of the non-member country of origin . For products falling within subheading 01.04 B, the licence application and the licence itself shall bear, in sections 10 and 11 , a statement of the net mass and the number of animals to be imported . Up to 6 July 1981 , the levy applicable on imports of products falling within subheadings 01.04 B and 02.01 A IV of the Common Customs Tariff, originating in (') OJ No L 183 , 16 . 7 . 1980 , p . 1 . ( 2) OJ No L 338 , 13 . 12 . 1980 , p . 1 . ( ¢') OJ No L 276, 20 . 10 . 1980 , p . 36 . 13 . 3 . 81 Official Journal of the European Communities No L 68/ 15 It shall be obligatory to import from the country stated in the licence .  'Prelievo limitato al 10 % ad valorem (applica ­ zione del regolamento (CEE) n . 644/81 ). Titolo valido per (quantitÃ in cifre e lettere) ... kg' ;  Heffing beperkt tot 10 % ad valorem (toepassing van Verordening (EEG) nr. 644/81 ). Certificaat geldig voor (hoeveelheid in cijfers en in letters) . . . kg'- 2. The licence shall bear, in section 20 (a), one of the following entries :  'Levy limited to 10 % ad valorem (application of Regulation (EEC) No 644/81 ). Licence valid for (quantity in figures and words) ... kg' ;  ' Importafgiften begrÃ ¦nses til 10 % af vÃ ¦rdien (jf . forordning (EÃF) nr . 644/81 ). Licensen er gyldig for (mÃ ¦ngde i tal og bogstaver) ... kg' ; Notwithstanding Article 8 (4) of Regulation (EEC) No 3183/80 , only the quantity stated in section 20 (a) of the import licence may be placed in free circulation ; the figure 0 shall be entered for this purpose in section 22 of the said licence .  'BeschrÃ ¤nkung der AbschÃ ¶pfung auf 10 % nach dem Wert (Anwendung der Verordnung (EWG) Nr. 644/81 . Lizenz gÃ ¼ltig fÃ ¼r (Menge in Zahlen und Buchstaben) ... kg' ; Article 4  'PrÃ ©lÃ ¨vement limitÃ © Ã 10 % ad valorem (applica ­ tion du rÃ ¨glement (CEE) n0 644/81 ). Certificat valable pour (quantitÃ © en chiffres et en lettres) . . . kilogrammes' ; Member States shall communicate to the Commission by telex before 30 April 1981 the quantities, by product and by country of origin, in respect of which import licences have been issued pursuant to this Regulation .  'Ã Ã ¹Ã Ã Ã ¿Ã Ã ¬ ÃÃ µÃ Ã ¹Ã ¿Ã Ã ¹Ã Ã ¼Ã ­Ã ½Ã · Ã Ã ­ 10% ad valorem Ã ºÃ ±Ã ' Ã ¬Ã ¾Ã ¯Ã ± (Ã ­Ã Ã ±Ã Ã ¼Ã ¿Ã ³Ã ® Ã Ã ¿Ã  Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã ¯) ( Ã Ã Ã ) Ã ¬Ã Ã ¹Ã . 644/81 ). Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã ­Ã ³Ã ºÃ Ã Ã ¿ Ã ³Ã ¹Ã ¬ (ÃÃ ¿Ã Ã Ã Ã ·Ã  Ã ±Ã Ã ¹Ã ¸Ã ¼Ã ·Ã Ã ¹ ­ Ã ºÃ Ã  Ã ºÃ ±Ã ¯ Ã Ã »Ã ¿Ã ³Ã Ã ¬Ã Ã Ã ) . . . Ã Ã ¹Ã »Ã ¹Ã Ã ³Ã Ã ±Ã ¼Ã ¼Ã ±' ; Article 5 This Regulation shall enter into force on 13 March 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 March 1981 . For the Commission Poul DALSAGER Member of the Commission